FLANIGAN, Chief Judge,
concurring in part and dissenting in part.
I agree with that portion of the principal opinion which holds that Bradley’s arrest records are, by reason of §§ 610.100-610.-120 RSMo 1986, and Cum.Supp.1990, closed records. I also agree that Bradley, Bradley’s Estate, and relator Thurman did not waive the protection of those statutes.
I disagree with that portion of the principal opinion which permits the sheriff to be interrogated on deposition about his personal knowledge of Bradley’s arrests, which are the same arrests with which the closed records deal.
Section 610.110, with two exceptions not applicable here, provides:
“No person as to whom such records have become closed records shall thereafter, under any provision of law, be held to be guilty of perjury or otherwise of giving a false statement by reason of his failure to recite or acknowledge such arrest or trial in response to any inquiry made of him for any purpose — ” (Emphasis added.)
Rule 56.01(b)(1) provides:
“Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.”
In my view, the arrests with which the closed records deal are not relevant to the subject matter involved in the pending action. Any false statements made by Bradley with respect to those arrests fall within the emphasized language of § 610.110. *701The legislature has seen fit to grant that protection. Evidence of the sheriff’s memory of those arrests would not be admissible at the trial. It is my view that the information sought, his memory of arrests concerning which the records are closed, is not reasonably calculated to lead to the discovery of admissible evidence.